Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on April 21, 2020.  
2.   Claim(s) 7-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 7, 13 and 19 are directed to systems and methods for clinical research study data acquisition and quality control. The claim(s) recite(s) remotely obtain, by a study monitor client located from a research site, a digital case report form, the digital case report form comprising a case record identifier, a first case record data field, and a first case record data value associated with the first case record data field; remotely obtain, by the study monitor client, a digital copy of a clinical trial source data record, the clinical trial source data record comprising, in a non-machine-readable format, a subject identifier corresponding to said case record identifier, a first source data field allegedly corresponding to said first case record data field, and a first source data value allegedly corresponding to said first case record data value; convert at least a portion of the digital copy of the clinical trial source data record into a machine-readable format, such that the first source data field and the first source data value are computer-recognized; compare the computer-recognized version of said first source data field with said first case record data field; determine that the computer-recognized version of said first source data field 
The limitations of remotely obtain, by a study monitor client located from a research site, a digital case report form, the digital case report form comprising a case record identifier, a first case record data field, and a first case record data value associated with the first case record data field; remotely obtain, by the study monitor client, a digital copy of a clinical trial source data record, the clinical trial source data record comprising, in a non-machine-readable format, a subject identifier corresponding to said case record identifier, a first source data field allegedly corresponding to said first case record data field, and a first source data value allegedly corresponding to said first case record data value; convert at least a portion of the digital copy of the clinical trial source data record into a machine-readable format, such that the first source data field and the first source data value are computer-recognized; compare the computer-recognized version of said first source data field with said first case record data field; determine that the computer-recognized version of said first source data field corresponds to said first case record data field; compare the computer-recognized version of said first source data value with said first case record data value; determine that the computer-recognized version of said first source data value does not correspond to said first case record data value; present to a study monitor, digital case report form data including at least one of said first source data value and said first case record data value; and generate, a remote visual mismatch indicator affiliated with at least one of said first source data field, said first source data value, said first case record data field, and said first case record data value, such that the remote visual mismatch indicator distinguishes, among digital case report form record data values, a record data value that identifies as not corresponding to the clinical trial source data record, as drafted, is 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “computing device” to perform all of the remotely obtain, by a study monitor client located from a research site, a digital case report form, the digital case report form comprising a case record identifier, a first case record data field, and a first case record data value associated with the first case record data field; remotely obtain, by the study monitor client, a digital copy of a clinical trial source data record, the clinical trial source data record comprising, in a non-machine-readable format, a subject identifier corresponding to said case record identifier, a first source data field allegedly corresponding to said first case record data field, and a first source data value allegedly corresponding to said first case record data value; convert at least a portion of the digital copy of the clinical trial source data record into a machine-readable format, such that the first source data field and the first source data value are computer-recognized; compare the computer-recognized version of said first source data field with said first case record data field; determine that the computer-recognized version of said first source data field corresponds to said first case record data field; compare the computer-recognized version of said first source data value with said first case record data value; determine that the computer-recognized version of said first source data value does not correspond to said first case record data value; present to a study monitor, digital case report form data including at least one of said first source data value and said first case record data value; and generate, a remote 
Claim 7 has additional limitations (i.e., computing device). Claim 13 has additional limitations (i.e., computing device). Claim 19 has additional limitations (i.e., computing device). Looking to the specification, these components are described at a high level of generality (¶ 69; In these and other embodiments, a research coordinator client device 200, such as research coordinator client devices 200A-B, and/or a study monitor client device 300, such as study monitor client devices 300A-B, may be computing devices having form factors including general-purpose computers (including "desktop," "laptop," "notebook," "tablet" computers, or the like); mobile phones; wearable computing devices (including watches, glasses, or the like); or the like.). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.

Claims 7-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20160203281 A1 to Zallis et al.; The present invention relates to systems and methods for facilitating clinically-relevant decisions and determinations and, more particularly, to a system and method for using information in the patient's medical record to determine appropriate treatments of a patient condition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626